                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROMETHEUS REAL ESTATE                        Case No. 19-cv-00910-MMC
                                         GROUP, INC.,
                                  8                                                    ORDER ADOPTING MAGISTRATE
                                                      Plaintiff,                       JUDGE'S REPORT AND
                                  9                                                    RECOMMENDATION; REMANDING
                                                v.                                     ACTION TO STATE COURT
                                  10
                                         MICA SCOTT,                                   Re: Dkt. No. 6
                                  11                  Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is Magistrate Judge Elizabeth D. Laporte’s Report and

                                  14   Recommendation, filed February 21, 2019, by which said Magistrate Judge recommends

                                  15   the Court remand the above-titled action for lack of subject matter jurisdiction. No

                                  16   objection to the Report and Recommendation has been filed.

                                  17         Having reviewed the matter de novo, the Court hereby ADOPTS the Report and

                                  18   Recommendation in its entirety.

                                  19         Accordingly, the above-titled action is hereby REMANDED to the Superior Court of

                                  20   California, in and for the County of Alameda.

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: March 13, 2019
                                                                                              MAXINE M. CHESNEY
                                  24                                                          United States District Judge
                                  25

                                  26
                                  27

                                  28
